Exhibit 10.12

ASSIGNMENT AND ASSUMPTION AGREEMENT

     This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into
and effective as of the June 30, 2009, by and between Platinum Studios, Inc., a
California corporation, with offices at 11400 West Olympic Blvd., 14th Floor,
Los Angeles, CA 90064 (“Seller”), and Wowio LLC, a Texas limited liability
company, with offices at 2525 Driscoll Street Houston, TX 77019 (“Purchaser”),
pursuant to that certain Securities Purchase Agreement, dated as of June 30,
2009, by and among Seller, Purchaser, Wowio, LLC, a Pennsylvania limited
liability corporation (the “Wowio Penn”) and Brian Altounian, the managing
member of Purchaser (the “Purchase Agreement”). Capitalized terms not otherwise
defined herein shall have the same meanings set forth for such terms in the
Purchase Agreement.

     FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which
are hereby acknowledged, and pursuant to the Purchase Agreement, the parties
hereto agree as follows:

     1. Assignment. Seller hereby sells, transfers and assigns to Purchaser all
of Seller’s now existing and hereafter arising or acquired rights, title,
interest, privileges, benefits, remedies and defenses in, to and under the
Platinum Assumed Liabilities as set on Schedule A attached hereto.

     2. Assumption. From and after the date hereof and subject to the terms and
conditions of the Purchase Agreement, Purchaser hereby irrevocably assumes any
and all of the Seller’s liabilities and obligations under the Platinum Assumed
Liabilities. In connection herewith, Purchaser acknowledges that Seller is
currently in default under all the Platinum Assumed Liabilities and that the
assumption being made by Purchaser hereunder is with full knowledge that such
defaults exist.

     3. Third Parties. The assumption by Purchaser of the Platinum Assumed
Liabilities does not expand the rights or remedies of any third party against
Purchaser as compared to the rights and remedies such third party would have had
against Seller had Purchaser not assumed the Platinum Assumed Liabilities or
consummated the transactions contemplated by the Purchase Agreement. Nothing
herein contained shall, or shall be construed to, prejudice the right of
Purchaser to contest any claim or demand with respect to any obligation or
liability assumed hereunder, and Purchaser shall have all rights which Seller
may have or have had to defend or contest any such claim or demand.

     4. Further Assurances. Each party, for itself and its successors and
assigns, hereby covenants and agrees to the other party that, without further
consideration, at any time and from time to time after the date hereof, it will
do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered, to the other party each and all further deeds,
instruments of sale, conveyances, assignments, assurances and transfers, and
take each and all of such other actions, all upon the reasonable request of such
party, in order to effectuate the assignment and assumption of liabilities
hereunder.

1

--------------------------------------------------------------------------------

     5. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, without regard to
principles of conflicts of laws.

     6. Binding Effect; Purposes. This Agreement shall inure to the benefit of
and shall be binding upon Seller, Purchaser and their respective successors and
assigns. Notwithstanding any other provision of this Agreement, nothing
contained herein shall in any way supersede, modify, replace, amend, charge,
rescind, waive or otherwise affect any terms of the Purchase Agreement. This
Agreement is executed and delivered in connection with the Closing of the
Purchase Agreement, and notwithstanding any provision herein, all
representations, warranties and covenants set forth in the Asset Purchase
Agreement shall continue unaltered on the terms set forth therein.

     7. No Third Party Beneficiaries. No person or entity other than Seller,
Purchaser and their respective successors and assigns shall have any rights
under this Agreement or any of the provisions contained herein.

     8. Counterparts; Facsimile Execution. This Agreement may be signed and
delivered either originally or by facsimile, and in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this ASSIGNMENT AND ASSUMPTION
AGREEMENT as of the date first written above.

“Seller”  “Purchaser”    PLATINUM STUDIOS, INC., a  WOWIO, LLC, a Texas limited 
California corporation  liability company      By:  By: Alliance Acquisitions,
Inc., Sole Member             Scott Mitchell Rosenberg, CEO        By:    Brian
Altounian, CEO 


2

--------------------------------------------------------------------------------

